Title: From George Washington to Robert Lewis, 18 May 1794
From: Washington, George
To: Lewis, Robert


               
                  Dear Sir
                  Philadelphia 18th May 1794.
               
               Your letter of the 7th instt came duly to hand with the Rental enclosed.
               As there are no houses, or any thing standing on my lots in the Town & Common of Winchester, it is of no great moment
                  
                  what is done with them. I am not disposed to sell them, nor to part with them on lease for a long term; but if you could obtain an annual Rent for either, or both, without running me to any expence, it would, however small, be clear gains. With respect to my lots in Bath, something ought to be done with them. The Buildings therein, together with the lots, stand me in at least £200: but whether common interest can be obtained in a rent for them, you, who know the state of things in that quarter can judge better than I am able to do; & therefore I leave it to you, to act for me as you would for yourself. If they were even let to some one who would keep the buildings in repair it would be more desirable by far than, without a tenant, or some person to take care of them, to suffer them to fall to ruin.
               I do not know whether I clearly understand your proposition of an exchange of the Land on Potomac for a Lot in Berkeley County. The first contains 240 acres instead of 140, as mentioned in your letter; 200 of which is rich River bottom, which must, as the Navigation of the River improves, become extremely valueable from the produce it is capable of; besides the fine black Walnuts which grow thereon, & would fetch a good sum at the Federal City; if others can be restrained from pilfering them. On the other hand, I know of no land I hold at the Mouth of Bullskin, nor any lease that was ever given to a person of the name of Dimmett. No such name I am pretty sure, is to be found in the original list of my Tenants, and equally sure I am no Leases have been given, of late years (with my consent) for three lives. when you explain this matter more fully, it will be more in my power than it is at present to speak to you on this particular point. Speaking of Leases for lives, I am led to observe to you, that the lives will never decrease, nor the leases fall in, unless the Occupants, where they are not the Lessees, are put to the proof of the existence of those who were originally inserted. I do not recollect any instance of my changing names where the leases have been transferred; & but few of my consenting to transfers; which makes me more desirous of knowing how a Person of the name of Demmitt (which I do not recollect at all) should be possessed of a lease for three lives. I hope Muse has not abused my confidence in putting blank leases into his hands—signed—in order to be filled up thereafter, by doing it improperly.
               
               Although I can very illy spare the money arising from the Rents you have collected; yet, if the Lots are susceptible of such augmentation in the annual income, by purchasing in the leases as you speak of, I consent to your applying the money in your hands to this purpose, in cases where there is a moral certainty of a considerable increase of Rent; and, that the purchases are made by the first of next November. You will ascertain precisely before you attempt these purchases—1st what lives are certainly existing in them; & 2dly whether the Covenants in them, have been complied with on the part of the Tenants; for in the first case I may be purchasing that, which belongs to me of right; and in the second case, that which they have forfeited by a non-compliance with the conditions on which the leases were granted. You will recollect also, that by the terms of all, or most of the leases, the Tenant is not at liberty to sell to any one without my consent.
               I am sorry you should meet with any difficulty about the land I gave you, near the Accoceek old Iron works—I am not possessed of any Papers belonging to it, nor is it in my power to point you to any Office where they are to be found; but I should conceive that the tract is so well known that all the adjoining landholders are able to shew you the bounds of it. There was one John Honey that knew it well—and I believe Colo. Charles Carter of Ludlow has some knowledge of it. I have been told, that some person in Falmouth (whose name I do not recollect) had pillaged the Land of the most valuable Pines thereon; and that either he, or some other, talked of escheating it; but I never supposed injustice would prompt any one to such a measure.  Perhaps this, or some such mode might be advisable for you, as the title Papers are not to be found; nor the manner in which my Mother came by it to be traced with precision. By Will (I have understood) it was left to her by her Father (Ball) but what his Christian name was I am unable to tell you; nor the County he lived in with certainty, but presume it was Lancaster. This Will seems to me to be the only clue by which the title can be traced; the bequest, probably, may as usual contain some description of the Land.
               Your Aunt & the family joins me in best regards for Mrs Lewis. I am—Dear Sir Your sincere friend & affe. Uncle
               
                  Go: Washington
               
               
               
                  P.S. You may release your Brother Howell from the payment of the Rent he is owing—Go: W.
               
            